DETAILED ACTION
	Claims 1-12 are pending. Claims 1-3, 11, and 12 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 2012/0190897) as evidenced by Bremer et al. (JP2002193852) and Chen et al. (CN107760317). Translation of JP2002193852 was previously provided and translation of CN107760317 is attached.
Klasen-Memmer et al. teaches a liquid-crystalline medium comprising at least one compound of formula I [0001] and additionally comprises one or more compounds selected from the group of the compounds of the formulae IIA, IIB and IIC [0043] particularly preferred mixtures according to the invention comprise one or more compounds of the formulae IIA-2, IIA-8, IIA-14, IIA-29, IIA-35, IIB-2, IIB-11, IIB-16 and IIC-1 [0057] in which formula IIB-16 is the following:

    PNG
    media_image1.png
    97
    289
    media_image1.png
    Greyscale
[0055] wherein alkyl* denotes a straight-chain alkyl radical having 1-6 C atoms [0056] and alkenyl denotes a straight-chain alkenyl having 2-6 C atoms [0034] such that when alkenyl is a straight-chain alkenyl having 3 C atoms and alkyl* is a straight-chain alkyl having 1-5 C atoms it is equivalent to Formula I of instant claim 1, specifically formulas I-1 to I-5 respectively of instant claim 2 which is a known compound in the art that is outstandingly suitable as components of liquid-crystalline media and are particularly excellent in high thermal stability, which is advantageous for high holding ratio, and exhibit pronounced negative dielectric anisotropy and preferred clearing and birefringence values as evidenced by Bremer et al. [0025] and [0132]; formula IIB-11 is the following:

    PNG
    media_image2.png
    79
    268
    media_image2.png
    Greyscale
[0055] wherein alkyl* denotes a straight-chain alkyl radical having 1-6 C atoms [0056] which is equivalent to Formula II of instant claim 1, specifically Formula II-1 of instant claim 2 when R2 is a C3 alkyl and R3’ is a C2 alkyl; and formula IIA-14 is the following:

    PNG
    media_image3.png
    90
    269
    media_image3.png
    Greyscale
[0055] wherein alkyl* denotes a straight-chain alkyl radical having 1-6 C atoms [0056] which is equivalent to Formula VI of instant claim 8, specifically Formula VI-3 of instant claim 9 when R4 is a C1-6 alkyl and R5 is a C1-6 alkoxy. Klasen-Memmer et al. also teaches preferred mixtures additionally comprise one or more compounds of the formulae L-1 to L-11 [0131] wherein formula L-7 is the following:

    PNG
    media_image4.png
    92
    272
    media_image4.png
    Greyscale
[0132] wherein R is a straight chain alkyl [0100] and alkyl is an alkyl radical having 1-6 C atoms [0134] which is equivalent to Formula III-4 of instant claim 1 when R4 is a C1-7 alkyl and R5 is a C1-6 alkyl or alkoxy; and formula L-4 is the following:

    PNG
    media_image5.png
    86
    269
    media_image5.png
    Greyscale
[0132] which is equivalent to Formula III-3 of instant claim 11 when R4 is a C2 alkyl and R5 is a C2 alkoxy. In addition, the compounds of formula L-7 and L-4 are known compounds in the art having low rotational viscosity, reduce the response time of the liquid crystal display, and large dielectric anisotropy as evidenced by Chen et al. [CN 0015] and [EN p3-4]. Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art to obtain a liquid crystal composition comprising at least three compounds of Klasen-Memmer’s formulae IIA and/or IIB and at least two compounds selected from Klasen-Memmer’s formula L-1 to L-7 based on combining similar compounds suitable for the sought invention. Klasen-Memmer et al. further teaches the proportion of compounds of the formulae IIA and/or IIB (Applicant’s formulae I, II, and VI) in the mixture as a whole is preferably at least 20% by weight [0058] which overlaps the combined ranges of 1%-30%, specifically 5%-25% for formula I and 5%-35%, specifically 5%-30% for formula II and 1%-5% for formula VI. Klasen-Memmer et al. also teaches the compounds of the formulae L-1 to L-11 (Applicant’s formulae III-4 and III-3) are preferably employed in concentrations of 5-50% by weight, in particular 5-40% by weight and very particularly preferably 10-40% by weight [0136] which is within the claimed range of 10%-50% for formula III-4 (claims 1 and 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Klasen-Memmer et al. further teaches the invention is based on the object of providing liquid-crystal mixtures, in particular for monitor and TV applications, which are based on the ECB effect or on the IPS or FFS effect, which do not have the prior arts disadvantages or only do so to a reduced extent. In particular, it must be ensured for monitors and televisions that they also operate at extremely high and extremely low temperatures and at the same time have short response times and at the same time have improved reliability behaviour, in particular have no or significantly reduced image sticking after long operating times [0025]. Although Klasen-Memmer et al. does not teach a specific example of the above compounds together in a composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a composition and arrive at the instant claims through routine experimentation in order to achieve optimal liquid crystalline properties so desired by Klasen-Memmer.
	With regard to claims 4-6, Klasen-Memmer et al. teaches liquid-crystalline medium additionally comprising a compound of the following formula [0071]:

    PNG
    media_image6.png
    168
    244
    media_image6.png
    Greyscale
[0071] preferably in total amounts of ≥5% by weight, in particular ≥10% by weight [0072] (claim 5) which are equivalent to Formula IV of instant claim 4, specifically Formula IV-1 of instant claim 6 when R6 is a C3-5 alkyl respectively and R7 is a C2 alkenyl. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 7, Klasen-Memmer et al. teaches liquid-crystalline medium additionally comprising one or more biphenyls of the following formulae B-1 to B-3 [0089]:

    PNG
    media_image7.png
    186
    274
    media_image7.png
    Greyscale
[0089] wherein alkyl and alkyl* each, independently of one another, denote a straight-chain alkyl radical having 1-6 C atoms, and [0092] alkenyl and alkenyl* each, independently of one another, denote a straight-chain alkenyl radical having 2-6 C atoms [0091-0092] which are equivalent to Formula V of instant claim 7 when R8 and R9 are C1-6 alkyl or C2-6 alkenyl. Klasen-Memmer et al. also teaches the proportion of the biphenyls of the formulae B-1 to B-3 in the mixture as a whole is preferably at least 3% by weight, in particular ≥5% by weight [0093] which is within the claimed range of 1%-20% by weight. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 10, Klasen-Memmer et al. teaches an electro-optical display having active-matrix addressing based on the ECB, VA, PS-VA, IPS or FFS effect, characterised in that it contains, as dielectric, the above liquid-crystalline medium [0156].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 2012/0190897) as applied to claim 1 above, and further in view of Yun et al. (U.S. 2015/0152330).
With regard to claim 12, Klasen-Memmer et al. teaches the above liquid-crystalline medium but does not teach compounds of formulae VI-12 to VI-15.
However, Yun et al. teaches a liquid crystal mixture comprising a negative dielectric liquid crystal compound having a cyclobutyl or cyclopentyl terminal group of Formula I [abstract] specifically, the following Formula I3:

    PNG
    media_image8.png
    93
    273
    media_image8.png
    Greyscale
[0014] wherein R1 is a C1-C6 alkyl [0014] which is equivalent to formula VI-12 of instant claim 12 when R5 is a C1-6 alkyl. Yun et al. also teaches such a compound the advantage of high clearing point, and enables extension of the application range of a liquid crystal mixture because a positive correlation exists between the clearing points of the liquid crystal mixture and monomer liquid crystal compounds. In addition, such a compound can increase the absolute value of the negative dielectric constant of the liquid crystal mixture, thus having an important application value as evidenced by Yun et al. [0170]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klasen-Memmer et al. to include the compound of Yun et al. in order achieve optimal liquid crystalline properties.
Response to Arguments
	Due to the amendment filed August 17, 2022 of instant claim 1, the 103 rejection over Gao has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722